Title: From Benjamin Franklin to Hilary Andoe, 4 December 1780
From: Franklin, Benjamin
To: Andoe, Hilary


Sir,
Passy Dec. 4 1780.
I received the Letter you did me the honour of writing to me the 28th. past. The Mr. Lea you mention came here from Dublin expressly, as he assur’d me with many extravagant asseverations, to communicate a Project he had formed of defeating the Fleets and armies of Britain, by playing Water upon them from such Engines as are used to quench Fires. & thereby wetting their Powder. &c. He seem’d to have great Confidence in this absurd Scheme, and wanted to be introduced to the ministers. I advised him not to expose himself farther, but to return to home as soon as possible. As to his Russian Pretentions the Account he gave me was this, that he had furnished the Story of an Estate left him there, partly to disguise his Intention of coming to France, lest he should be stopt by the English Government, If that were known, and partly to obtain some Assistance of Money from his Friends, whom he intended to repay out of the Reward he expected for his Invention. I suppose his Desire of going to Madrid is owing to his being still possessed by the same Strange Fancy, that he shall be made rich there for his Discovery. Certainly I never advis’d him to go thither nor to sollicit the Russian Ambassador at that Court, on an affair which he had own’d to me, was a Fiction; and which if it had been a Reality would rather have required his going directly to Russia then to the other Extrem of Europe. But as Old Age & Poverty when they meet in [the] same Person, tho’ mixt with Folly or even with some Vice, have nevertheless a Strong Claim to our Compassion, I did assist him with a few Guineas towards enabling him to go back to Ireland; and I should think a Subscription among his Country men at Bordeaux to procure a Passage for him thither would be a Charity well apply’d: But for his going on to Madrid there does not seem to me the least Occasion. Your Expressions of Regard to me are very obliging, Please to accept my Thanks with my best Wishes for the entire Liberty & prosperity of your Nation, which I much respect, having been Treated in England with great kindness. &c.
M. Hilary Andoe, Bordeaux.
